Citation Nr: 0722693	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L5-S1, evaluated as 20 percent disabling, with 
sciatica of the left leg, evaluated as 10 percent disabling, 
for a collective disability rating of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to August 
1986 and from September 1990 to June 1991.  He has other 
nonverified periods of active duty for training and inactive 
duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2004 rating decision, the veteran was granted a 
separate 10 percent disability rating for neurologic 
manifestations of his service-connected lumbar disc disease.  
The 10 percent rating was for chronic pain radiating down his 
left leg.  In his June 2005 substantive appeal, the veteran 
stated that, since his last evaluation, he has been 
experiencing pain shooting into his legs and arms, which 
feels like electric shock, caused by normal everyday 
activity.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Therefore, this case is remanded so that a new VA 
examination may be scheduled.  

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The veteran should be afforded a VA 
examination with an individual or 
individuals with the appropriate expertise 
to evaluate both the orthopedic and the 
neurologic manifestations of his 
degenerative disc disease, L5-S1.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.    

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back disability.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) pain is elicited as well as 
whether there is any other functional loss 
due to weakened movement, excess 
fatigability or incoordination.  Such 
functional loss should be expressed in 
terms of additional degrees of limitation 
of motion (beyond that clinically shown).  

The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations, to include, but 
not limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and muscle 
spasms are present.  Additionally, the 
examiner must comment upon the impact of 
any functional impairment due to the 
veteran's service-connected disabilities 
upon his employment. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




